Citation Nr: 1452502	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cognitive disorder with memory loss, claimed as a residual of heat injury.

2.  Entitlement to service connection for a seizure disorder, to include as a residual of heat injury.

3.  Entitlement to an increased rating for recurrent headaches, status-post heat injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1985.  He was a member of the Colorado Army National Guard from September 1988 to December 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied service connection for hearing loss, tinnitus, and a seizure disorder; determined that new and material evidence had not been received to reopen a previously denied claim of service connection for memory loss due to brain damage from heat stroke; and denied a rating in excess of 10 percent for recurrent headaches.  

In August 2013, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge. 

As set forth in more detail below, the record shows that the Veteran's claim of service connection for memory loss due to brain damage from heat stroke was previously denied in a final August 2005 rating decision.  In light of the Veteran's contentions and the evidence of record, his current claim of service connection for memory loss due to a cognitive disorder from a heat injury is not for a new disability separate and distinct from that which was previously considered and denied.  Rather, the two claims have the "same factual basis" for purposes of 38 U.S.C. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).

Under these circumstances, new and material evidence is required to reopen the claim and the Board is obligated by statute to consider whether new and material evidence has been received prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  Given the favorable outcome below, it is clear that the Veteran has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA contains the hearing transcript and relevant VA medical records; otherwise, all records are duplicative or irrelevant.  


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claim of service connection for memory loss, claimed as brain damage due to heat stroke.  Although the Veteran was duly notified of the RO's decision and his appellate rights in an August 2005 letter, he did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a cognitive disorder with memory loss, claimed as a residual of heat injury.

3.  The most probative evidence establishes that a cognitive disorder with memory loss was not incurred in active service, including as a residual of a heat injury.  

4.  The most probative evidence establishes that the Veteran does not currently have a seizure disorder, to include as a residual of heat injury.

5.  The Veteran's service-connected recurrent headaches, status-post heat injury, are manifested by headaches occurring once to twice weekly in the warm months, one to two times monthly otherwise, and are occasionally severe, resulting in his losing approximately seven to ten days from work yearly.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for memory loss due to brain damage from heat stroke is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a cognitive disorder with memory loss, claimed as a residual of heat injury.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  A cognitive disorder with memory loss was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A seizure disorder was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for a rating in excess of 10 percent for recurrent headaches, status-post heat injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In a May 2009 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  This letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's available service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

Pursuant to the Board's February 2014 remand directives, the Veteran was also afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2013).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by qualified medical professionals who provided rationales for the opinions rendered based on an examination of the Veteran, in depth diagnostic testing, and a review of the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

In a February 2014 decision, the Board remanded the issues of entitlement to an increased rating for recurrent headaches and service connection for a seizure disorder and a cognitive disorder to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions as additional VA records were obtained, a headaches examination was conducted, and an examination was conducted regarding the cognitive disorder and seizure disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has argued otherwise.  

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset, development, and severity of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

In pertinent part, service treatment records corresponding to the Veteran's period of active duty show that during an October 1982 medical prescreening, the Veteran claimed to have a history of a "skull fracture" in March 1973.  He denied a history of epilepsy or seizures of any kind, but reported occasional headaches.  In a November 1982 report, the Veteran's physician explained that when the Veteran had been 11 years old, he collided with a playmate on the playground after which he complained of headaches, slight tenderness over the nose, and epistaxis.  X-ray studies of the skull had been performed and were negative for fractures.  The diagnosis was slight concussion.  The physician indicated that the Veteran's current condition was "[w]ell without evidence of sequela."  The Veteran was determined to be fit for duty.  

In-service treatment records show that in January 1983, the Veteran was evaluated after he sustained an apparent seizure.  An EEG was normal and the Veteran was determined to be fit for duty.  In January 1984, the Veteran sought treatment for headaches and was diagnosed as having tension headaches.  At the Veteran's November 1984 military separation medical examination, no pertinent complaints or abnormalities were recorded.  Neurologic evaluation was normal and the Veteran described himself as being in good health.  

Service treatment records corresponding to the Veteran's membership in the Army National Guard show that at his September 1988 enlistment examination, he denied a history of epilepsy or fits, loss of memory, and periods of unconsciousness.  Neurologic evaluation was normal.  On July 11, 1990, the Veteran was admitted to Moore Regional Hospital due to an altered mental status and syncopal episode with possible seizure.  It was noted that the Veteran had been participating in special training maneuvers with the National Guard out in the extreme heat.  He reportedly sought treatment at the infirmary for not feeling well.  There he was reportedly found to have an elevated temperature of 102 degrees and was rehydrated with normal saline; on standing however, he lost consciousness and there was some question of a possible seizure following the syncopal episode whereupon he was transported to the hospital.  On arrival, the Veteran was combative and hyponatremic, raising the possibility of water intoxication as one contributing factor to his picture.  A CT scan and spinal tap were both essentially unremarkable.  The Veteran was treated supportively with large amounts of normal saline.  His sodium improved to normal by the following day and his electrolytes remained normal throughout the remainder of the admission.  He was returned to the care of Army personnel at Fort Bragg.  The diagnoses were heat stroke and possible water intoxication.  

Military service treatment records show that on July 14, 1990, the Veteran was seen after having been released from Moore Memorial Hospital following treatment for heat exhaustion secondary to overheating during training at Fort Bragg.  At that time, the examiner noted that the Veteran appeared to be fine, although generally fatigued following a prolonged episode of heavy training.  

On July 16, 1990, the Veteran was admitted to Womack Army Hospital for psychiatric and neurologic evaluation after exhibiting a slow response time to questions and the appearance of confusion.  An inpatient treatment record cover sheet from Womack Army Hospital contains a diagnosis of organic mental syndrome.  According to a July 23, 1990, DA Form 2173, Statement of Medical Examination and Duty Status, on July 11, 1990, while on active duty for training, the Veteran felt sick after completing a rucksack march at Fort Bragg.  He went to sick call at Camp Rowe, where medical personnel recognized that he was severely dehydrated.  While being treated, he went into convulsions and medical personnel administered treatment for heat exhaustion.  He was then admitted to Moore Hospital, then Womack Army hospital where it was determined that the Veteran had experienced heat exhaustion and incurred a brain disorder.  

In an August 1990 statement, the Veteran claimed that on July 11, 1990, while participating in Army training, he became unconscious due to heat injury and was admitted to Moore Regional Hospital for three days.  He indicated that he was thereafter admitted to Womack Army Hospital on July 14, 1990, and was released on the 19th.  He indicated that since that time, he had been suffering from problems such as headaches and memory loss.  He also claimed that he had suffered a seizure.  The Veteran was given a temporary physical profile to avoid assignments where sudden loss of consciousness would be dangerous to self or others, such as driving or working at heights.  

In August 1990, the Veteran was evaluated in connection with his complaints of memory problems and frequent headaches in hot weather.  Examination was normal in all pertinent respects.  The impression was questionable organic brain syndrome secondary to heat exhaustion.  The examiner noted that the Veteran appeared to be stable and appropriate but would need further studies.  

In August 1990, the Veteran was referred to the neurology clinic for further evaluation.  It was noted that the Veteran was status post heat exhaustion and organic brain syndrome in July 1990 and was now complaining of headaches and memory changes.  On evaluation in the neurology clinic in September 1990, the Veteran reported that in July 1990, he had been participating in National Guard training and developed heat exhaustion followed by water intoxication and hyponatremia.  The neurologist noted that complete records of this treatment were not available, but that the Veteran had reported that he had required hospital admission for three days due to being confused and agitated.  During this period of hospitalization, his metabolic disturbance was corrected and returned to baseline.  The Veteran reported that since returning from Fort Bragg to Colorado, he had experienced frequent headaches and trouble with memory.  After evaluation, the neurologist indicated that neurologic examination was within normal limits, including a bedside mental status examination.  He noted that a CT scan of the Veteran's head and an EEG had also been also normal.  

In July and August 1990, the Veteran underwent neuropsychological evaluation to rule out residual brain injury as a result of heat exhaustion.  He relayed a "fairly detailed dramatic story" of developing heat exhaustion while undergoing training at Fort Bragg.  He reported that he was taken to a medical facility where he was "given electrolytes" and returned to duty, where he collapsed again and was taken back to the clinic where he apparently became combative.  Detailed neuropsychological testing showed that the Veteran's intellectual functioning was just below the average range, consistent with his educational and occupational background.  Although testing was suggestive of possible mild diffuse impairment of the functioning of the brain, the evidence was "quite weak" and the examiner indicated that the picture did not seem likely to have resulted from a single acute episode of heat exhaustion of the type experienced by the Veteran.  In addition, he noted that the testing suggested that the Veteran had not answered questions in an honest, consistent manner.  In summary, the examiner concluded that there was minimal evidence on neuropsychological evaluation of brain damage.  He also noted that there was occasional inconsistency within the data which raised a question about the validity of the Veteran's performance on neuropsychological tests.  On the MMPI, for example, the Veteran exhibited a profile which was of highly questionable validity, characteristic of people with somatoform or conversion disorders.  The examiner indicated that he could also not rule out exaggeration of cognitive deficits or even frank malingering.  The examiner concluded by stating that the evidence for impairment of brain functioning was mild and not entirely consistent.  Additionally, he indicated that even if there was some mild diffuse impairment, he was inclined to doubt that it was due to heat exhaustion.  A CT scan of the head in September 1990 was again normal, as was an awake EEG.

Private clinical records show that in December 1990, the Veteran was hospitalized after he experienced an apparent grand mal seizure while working at a bar as a civilian.  On admission, he reported a history of heat exhaustion collapse in the Army in July or August.  The treating physician also noted that the Veteran's mother had reported that the Veteran had a history of a febrile seizure at age four but basically no other medical problems until his collapse in the Army.  A CT scan was performed and the results were normal.  The Veteran reported that a previous CT scan and EEG in the Army had also been normal.  The assessment was acute seizure.  

Service treatment records show that in December 1990, the Veteran was again seen in the neurology clinic where it was noted that he had undergone a previous neurological workup which had been within normal limits and he had not followed-up thereafter.  It was noted, however, that the Veteran was now indicating that he had experienced a generalized seizure three days prior, although the details were "sketchy."  A subsequent neurological workup, including an MRI of the brain and EEG, was again normal.  

In a January 1991 statement, the Veteran claimed that on July 11, 1990, while participating in Army training, he became unconscious due to heat injury and was admitted to Moore Regional Hospital for three days.  He indicated that he was admitted to Womack Army Hospital on July 14, 1990, and was released on the 19th.  He indicated that since that time, he had been suffering from problems such as headaches and memory loss.  

In an October 1991 neurology note, the Veteran's history was reviewed in detail.  Specifically, it was noted that the Veteran had first been evaluated in the neurology clinic in September 1990 for persistent headaches and memory loss following an episode of heat stroke in July 1990.  At that time, the work-up had been negative, including a CT scan of the head and an EEG.  The Veteran had also undergone neuropsychiatric testing at that time which had revealed questionable minimal evidence of brain damage, with inconsistencies within the data suggesting the possibility of exaggeration of cognitive deficits and malingering.  In December 1990, the Veteran again underwent neurological work-up after he experienced an episode of loss of consciousness which was suggestive of a seizure.  That work-up had included a CT scan of the head, an MRI of the head, and a sleep deprived EEG, all of which had been normal.  It was noted that the Veteran had not been placed on medication; rather, he was given a profile for one year.  Since that time, the Veteran had had no further seizures.  The neurologist noted that the Veteran also now reported that his memory problems had resolved months ago and that he was functioning at his baseline.  The neurologist indicated that current examination was again normal.  The final diagnoses were history of single episode of loss of consciousness, no recurrence and all studies normal; and history of memory dysfunction, not documented by formal testing, and mental status examination is now normal and Veteran reports normal functioning.  

In November 1991, the Veteran underwent medical examination in connection with Special Forces Training.  He reported a history of a heat injury in 1990 with one episode of loss of consciousness in November 1990 thought to be due to the heat injury, but no problems since that time.  The examiner noted that the Veteran had been fully evaluated by neurology and had been cleared for duty.  Current neurological evaluation was normal.  An EEG in November 1991 was again normal.  In connection with the November 1991 examination, the Veteran completed a report of medical history on which he described himself as being in "excellent health."  

In December 2004, the Veteran submitted an original application for VA compensation benefits, seeking service connection for headaches and a cognitive disorder with memory loss, which he claimed was due to a heat stroke injury he incurred while on active duty for training at Ft. Bragg.  

In support of the Veteran's claim, the RO obtained private clinical records, dated from December 1998 to April 1999.  These records are silent for complaints or findings of cognitive impairment, memory loss, headaches, or a seizure disorder.  

The Veteran was afforded a VA medical examination in April 2005 at which he claimed that since his July 1990 heat injury, he had continued to have episodic headaches during the summer months which were relieved by staying inside in cooler air and drinking fluids.  He also claimed that he had had memory difficulties since his heat injury.  On examination, cranial nerve function was normal.  A mini mental status examination was completed and the Veteran achieved a perfect score without hesitation or problems with his memory.  It was noted that additional testing had been scheduled.  The diagnoses included heat related injury with possible memory problems and recurrent headaches.  

The Veteran thereafter underwent in depth cognitive testing.  He reported a history of memory changes and headaches since a 1990 heat stroke episode.  He also reported that approximately four months after his heat stroke, he had sustained a grand mal seizure.  The Veteran denied any psychiatric history.  The examiner indicated that the results of the Veteran's cognitive testing were suggestive of memory functioning generally consistent with intellectual functioning.  The examiner noted that although the Veteran had the perception that his memory was not functioning as well as it should, objective testing did not support his perception.  The examiner explained that although memory functioning was slightly below his intellectual functioning, the difference was neither statistically nor clinically significant.  It was also noted that the Veteran's scores had improved to the average range in comparison with the low average range that he obtained from testing that was completed in 1990.  The examiner indicated that based on the results of the testing, the Veteran did not have a significant memory problem at present.  

In an August 2005 rating decision, the RO granted service connection for headaches and assigned an initial 10 percent rating, effective December 21, 2004, pursuant to Diagnostic Codes 9304-8045.  The RO also denied service connection for brain damage with memory loss, finding that the record showed that the Veteran did not currently have a diagnosed disability manifested by memory loss.  Although the Veteran was notified of the RO's determination and his appellate rights in an August 2005 decision, he did not appeal, nor was new and material evidence received in the following year.  

In May 2009, the Veteran submitted a claim for an increased rating for his service-connected headaches.  He also again claimed entitlement to service connection for a cognitive disorder, including memory loss, secondary to a heat injury.  Finally, the Veteran claimed entitlement to service connection for a seizure disorder, claiming that he had sustained a seizure in January 1983 while on active duty, and again in November 1990, four months after his heat injury.  In a May 2009 statement, the Veteran indicated that he had had two seizures in service.  He indicated that he had not experienced a seizure since leaving Fort Bragg.  

The Veteran was afforded a VA medical examination in June 2009.  He reported that since his last VA medical examination in 2005, he had been seen by Dr. Olds to have his ears cleaned, but had had no other medical treatments or evaluations.  The Veteran claimed that he had ongoing symptoms since 1990, although he had had no seizures since November 1990.  The Veteran complained of having a hard time remembering things.  He also indicated that in the summer from about May to September, he got a headache once to twice weekly, averaging one and a half to two hours in duration.  He had one or two headaches a month of more severe intensity.  During the colder months, the Veteran indicated that he had approximately one headache monthly.  Neurologic examination was normal.  Laboratory testing was normal.  The Veteran's memory appeared intact.  The examiner indicated that a mental status examination was not indicated as any residuals from the Veteran's possible brain injury in 1990 would have been stabilized at that time, and the last formal cognitive testing should therefore be valid.  He noted that the Veteran's cranial nerves II to XII were symmetrical and normal on current examination.  The examiner indicated that based on a review of the claims folder, the Veteran had not sustained a traumatic brain injury due to his in-service heat injury.  He explained that the Veteran had not sustained a traumatically induced structural injury nor had he sustained a physiologic disruption of brain function as a result of an external force.  The examiner further noted that the Veteran had reported headaches since service which, at times, interrupted his functioning, but that there had been no definite, defined memory disturbance other than very minimal or mild possible disruptions on cognitive testing performed in 1990 and 2005.  He noted that there was no objective evidence of a seizure disorder or epilepsy as a result of the Veteran's military service.  The final diagnosis was hyponatremia and heat exhaustion occurring in 1990 with residuals of headache.  Minimal objective evidence for pathologic memory loss on formal cognitive testing.  

In his notice of disagreement, the Veteran claimed that he had headaches with nausea a couple of times per month.  He claimed that he occasionally had to go to bed because of the severity of his headaches.  He indicated that he lost 7 to 10 days from work yearly due to headaches.  He also indicated that he had memory problems which had begun in 1990 after his heat stroke or his seizure.  

VA clinical records dated from July 2009 to January 2010 are of record.  In pertinent part, these records show that in July 2009, the Veteran established care with VA.  He reported a history of heat stroke in 1990, with seizures associated with the heat stroke.  The Veteran claimed that he had had three seizures, most recently in November 1990.  He also claimed that his memory had been impaired by the heat stroke.  Examination showed no signs of acute trauma.  Neurological examination was normal.  The diagnoses included history of heat stroke with subsequent seizures just after the event, none since.  Also diagnosed was headaches, especially if it gets hot.  The Veteran was advised to avoid the heat and take NSAIDs as needed for his headaches.  The remaining records are negative for pertinent notations.  

In a February 2010 statement, the Veteran's roommate indicated that after the Veteran returned from Fort Bragg after having heat stroke, he had a very difficult time remembering things and seemed very forgetful.  He indicated that prior to that time, the Veteran had never had memory problems.  The Veteran's roommate also indicated that in the Summer of 1992, he saw the Veteran collapse and black out while working on a roof, apparently having a seizure.  He indicated that the Veteran declined medical treatment and seemed fine the next day.  

In his July 2010 substantive appeal, the Veteran argued that his headache disability should be rated as a traumatic brain injury as he also had cognitive impairment and memory loss.  

Additional VA clinical records show that in August 2012, the Veteran sought treatment and reported a history of a seizure disorder and memory loss after heat stroke 20 years prior.  He denied having had any syncope or seizures for the past 20 years.  At that time, the Veteran was noted to have depression and offered medication, but he declined.  An EEG performed in September 2012 showed no clear evidence of seizure activity.  An MRI of the brain in October 2012 showed no acute findings.  

In a July 2013 letter, a private physician, Dr. KO, indicated that he had seen the Veteran on several occasions, including in July 2013.  He noted that the Veteran had a history of heat stroke at Fort Bragg.  He indicated that although records of treatment immediately following his injury were not available to him, it was possible the Veteran could have suffered permanent damage from the heat stroke if his temperature had not been reduced quickly enough.  Dr. KO indicated that he believed the Veteran had injuries that are likely as not caused by the heat stroke suffered in 1990, including recurrent headaches, memory loss, and certainly the seizures the Veteran had shortly after the heat stroke.  Dr. KO indicated that he believed that these injuries were permanent as is common from significant heat stroke.  

At his August 2013 Board hearing, the Veteran described the circumstances surrounding his July 1990 heat injury.  He also relayed his seizure history, stating that his first seizure had been in 1983 during basic training.  The second seizure occurred in July 1990, coincident with his heat injury.  He stated that the third seizure was in December 1990, shortly after his heat injury.  Finally, the Veteran claimed to have had a fourth seizure in 1992, which was witnessed by his roommate, although he did not receive treatment for it.  With respect to his headaches, the Veteran claimed that he missed anywhere from seven to ten days of work a year because he had to lay down where it was dark and calm.  The Veteran also claimed that his IQ had dropped from 119 to 80 or 85, and that his memory had been wiped due to his seizures.  

The Veteran was afforded additional VA medical examinations in April 2014, including additional neuropsychological testing.  The examiner noted that the Veteran had a history of heat exhaustion with hyponatremia (low serum sodium level).  As a result of the hyponatremia, he had a seizure.  The examiner noted that the Veteran had a history of additional seizures between 1983 and 1992.  He noted that the Veteran had not had a seizure since that time.  He also noted that the Veteran had undergone multiple EEG's, most recently in September 2012, and that none had confirmed a seizure disorder.  The examiner also noted that the record showed that Veteran had not been diagnosed as having a seizure disorder and was taking no medications for a seizure disorder.  Finally, he noted that a recent brain MRI in October 2012 had also been normal.

With respect to the Veteran's headaches, the examiner noted that the Veteran reported that he began having headaches after an episode of heat exhaustion in July 1990.  Currently, he claimed to experience a headache about twice a month which lasted for 4-5 hours to all day.  The examiner noted that the Veteran was unable to describe the type of headache pain that he had but localized it to the bitemporal areas.  During the headache, he indicated that he may experience mild nausea without vomiting.  He indicated that he normally took aspirin for a headache which helped his symptoms.  The examiner indicated that the Veteran did not exhibit characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that the Veteran's service-connected headaches affected his ability to work in that he was a self-employed roofing contractor and avoided going on roofs when he had a headache.

With respect to the Veteran's claimed cognitive impairment with memory loss, the examiner noted that the Veteran had undergone neuropsychologic testing in April 2014 and that the neuropsychologist had identified intellectual, memory, attention, and visual-motor deficits but had concluded that those deficits were less likely as not caused by or a result of the 1990 heat stroke incident.  Rather, the nature of the global impairments identified indicated that they were more likely due to a psychiatric diagnosis, such as depression, and exacerbated by alcohol abuse.  The examiner noted that the testing indicated that much of the Veteran's deficits were related to slow processing speed and poor attention/concentration, which were highly related to depression.  Furthermore, he explained that if his cognitive impairments were related to the 1990 heat stroke incident, he would not have performed adequately on neuropsychiatric testing in 2005, then more poorly during the present evaluation.  

After reviewing the record and examining the Veteran, the examiner concluded that it is less likely than not that the Veteran's current symptoms of memory loss and poor concentration were due to his in-service heat injury.  The examiner indicated that given the Veteran's temperature of 102 and his demonstrated symptoms at that time, it was more likely that he had had heat exhaustion and not heat stroke.  He also noted that a CT scan of the Veteran's head and a spinal tap with spinal fluid analysis at that time had both been normal.  Finally, the examining physician explained that given the record, it is unlikely that the Veteran had a chronic seizure disorder, as he had remained seizure free without medications to prevent seizures for more than 20 years.

New and Material Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless evidence is inherently incredible or beyond competence of witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As set forth above, in an August 2005 rating decision, the RO denied the Veteran's claim of service connection for memory loss due brain damage from heat stroke, finding that the Veteran did not currently have a diagnosed cognitive disability manifested by memory loss.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal nor was new and material evidence received within the applicable time period.  Neither he nor his representative has contended otherwise.  Thus, the August 2005 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c).  

The evidence received since the August 2005 final rating decision includes the July 2013 letter from Dr. Olds, who indicated that he believed the Veteran had memory loss as a result of sustaining heat stroke in July 1990.  Given the basis for the prior denial, the Board finds that this new evidence relates to an unestablished necessary to substantiate the claim, including evidence of a current disability related to service.  Presuming the credibility of this evidence, as required by Justus, the Board further finds that the additional evidence raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection for an organic disease of the nervous system may be also be established on a presumptive basis.  38 C.F.R. § 3.303(b).  To establish presumptive service connection, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cognitive disorder

This appeal can be adjudicated as the RO adjudicated the claim as a direct service connection claim.  Thus, there is no prejudice to the Veteran.  The Veteran contends that he has cognitive impairment, particularly including memory loss, as a result of a July 1990 heat injury he experienced during a period of active duty for training.  

After carefully considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim of service connection for a cognitive disorder with memory loss, including as a result of the July 1990 heat injury.

As a preliminary matter, the Board notes that, although the Veteran's service treatment records confirm that he complained of memory problems after a July 1990 heat injury, he subsequently underwent repeated neurologic examination and diagnostic testing, including EEG and CT scans, were all consistently negative for objective abnormality.  Moreover, July and August 1990 neuropsychological testing showed only minimal evidence of cognitive impairment and the examiner described the results as being of highly questionable validity.  Finally, the Board notes that when the Veteran was evaluated by a military neurologist in October 1991, he reported that his memory problems had resolved months ago and that he was functioning normally.  The diagnosis was history of memory dysfunction, not documented by formal testing, examination normal.  

The Board further notes that more recent diagnostic testing has resulted in similar conclusions from other medical professionals.  For example, as set forth above, in April 2014, a VA examiner noted that although the Veteran complained of difficulties in memory, attention, concentration, and executive function, testing had shown no objective evidence of impairment due to heat stroke or traumatic brain injury.  Rather, the examiner explained that the Veteran did not currently have a cognitive disorder and that his subjective complaints of worsening memory were more likely associated with ongoing alcohol abuse and to a much lesser degree, his depression.  

The Board assigns this 2014 VA medical opinion great probative weight.  The Board notes that the VA examiner had the benefit of both clinically evaluating the Veteran and reviewing the entire claims folder, including the service treatment records and the results of recent diagnostic testing.  The April 2014 VA opinion includes a rationale, as well as specific reference to the clinical record in service and thereafter, lending great credibility and probative weight to his conclusion regarding the matter at issue in this case.  The April 2014 medical opinion is consistent with the record, including earlier neuropsychological testing in 2005, which similarly showed that, objectively, the Veteran did not exhibit an objective memory impairment.  

The Board has considered the July 2013 letter from Dr. KO, who noted that he believed the Veteran had permanent injuries that are likely as not caused by the heat stroke suffered in 1990, including memory loss.  The Board, however, assigns this opinion little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Absent a rationale, there is no indication of the basis for Dr. KO's opinion and this fact, alone, greatly reduces the probative value of his opinion, particularly on the question of a diagnosis of cognitive disorder with memory problems.  Additionally, no service treatment records were reviewed; this was important and relevant evidence in formulating an opinion as it contained the incident and the after-care and symptoms.  After carefully considering Dr. Olds' opinion in light of the criteria outlined in Nieves-Rodriguez, the Board finds that it does not equal or outweigh the April 2014 VA medical opinion or, indeed, the other evidence of record which consistently indicates that the Veteran does not have objective memory impairment due to a cognitive disorder incurred in service, including as a result of a heat injury during active duty for training.  

In summary, the Board concludes that the most probative evidence shows that the Veteran does not currently have a cognitive disorder with memory loss which was incurred in active service, including as a result of a heat injury.  The Board thus finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Seizure disorder

The Veteran also contends that he developed a seizure disorder in service, including as a result of July 1990 heat injury.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As set forth above, the Veteran's service treatment records do, indeed, confirm that he sought treatment for an apparent seizure in January 1983, while on active duty, and that in July 1990, he was noted to have had a possible hyponatremic seizure during a period of active duty for training.  That an injury or disease occurred in service is not enough, however.  Rather, the law is clear that there must be chronic disability resulting from that injury or disease.  

In this case, after considering the record in its entirety, the Board concludes that the most probative evidence establishes that the Veteran does not currently have a seizure disorder, nor has he had a seizure disorder during any period of the claim.

As noted above, the post-service clinical records document that the Veteran sought treatment for an apparent seizure in December 1990.  The Veteran's roommate has also reported witnessing the Veteran have a seizure in the summer of 1992.  The record, however, contains no indication that the Veteran has sustained a seizure since that time.  Indeed, he does not contend otherwise.  The Veteran has expressly conceded that he has not had a seizure for more than 20 years, is not under treatment for a seizure disorder, nor does he take seizure medication.  

Additionally, diagnostic testing, including multiple EEGs, CT scans and an MRI of the brain, have consistently shown no indication of seizure activity or residuals thereof.  In April 2014, after reviewing the entire record and examining the Veteran, a VA examiner concluded that the Veteran does not have a chronic seizure disorder, as he has remained seizure free without medications to prevent seizures for more than 20 years.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by an examine who has expertise to opine on the matter at issue in this case, addressed the Veteran's contentions, and based his opinion on a review of the Veteran's claims folder and medical history, including prior and current diagnostic testing.  He also explained the rationale for his conclusion, citing to evidence consistent with the record.  

The Board has considered the July 2013 letter from Dr. KO, indicating that he believed the Veteran had permanent injuries that are likely as not caused by the heat stroke suffered in 1990, including the seizures the Veteran had shortly after the heat stroke.  The Board finds, however, that the VA medical opinion cited above significantly outweighs Dr. KO's opinion.  First, it is unclear from his letter whether Dr. KO believes the Veteran currently has a seizure disorder.  In any event, Dr. KO did not have the benefit of reviewing the entire record, as did the April 2014 VA physician; these records support the Veteran's contentions that he has not had treatment for over 20 years and contain the incident and symptoms that occurred during service.  Finally, Dr. KO did not provide a rationale for his opinion, unlike the VA examiner.  These factors greatly reduce the probative value of his opinion.  See Nieves-Rodriguez, 22 Vet. App. 295.

In view of the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran does not currently have a seizure disorder, nor has he had a seizure disorder for any period of the claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  As the most probative evidence indicates that the Veteran does not have a seizure disorder, service connection for that disorder is not warranted.  The Board concludes that the preponderance of the evidence in this case is against the claim of service connection for a seizure disorder.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Entitlement to an increased rating for recurrent headaches, status-post heat injury, currently evaluated as 10 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected.  38 C.F.R. § 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  VA is required, however, to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The severity of a neurologic disability is ascertained, for VA rating purposes, by application of the criteria set forth in 38 C.F.R. § 4.124a.  There are no specific diagnostic criteria for rating recurrent headaches due to a heat injury.  In cases such as this, when a Veteran is diagnosed with an unlisted disease, it must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27 (2014).

The RO has rated the Veteran's recurrent headaches as 10 percent disabling under the criteria set forth at Diagnostic Code 8045, pertaining to traumatic brain injury.  For claims such as this one, received by VA after October 23, 2008, Diagnostic Code 8045 provides that there are three main areas of dysfunction that may result from a traumatic brain injury and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

As set forth above, however, the record in this case establishes that the Veteran did not sustain a traumatic brain injury in service, including as a result of his July 1990 heat injury, and the record contains no indication that he exhibits any additional cognitive, emotional/behavioral, or physical manifestations of an in-service traumatic brain injury and/or heat injury.  Indeed, as noted above, service connection for a cognitive disorder with memory loss, a seizure disorder, a bladder disorder, an endocrine disorder, and a motor and sensory function disorder, all claimed as secondary to the in-service heat injury, has been denied and any claimed symptoms associated with those conditions may not be considered in assigning a rating under Diagnostic Code 8045 for the Veteran's service-connected recurrent headaches.  See 38 C.F.R. § 4.14 (2014); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation must be avoided).

Given the facts of this particular case, the Board therefore finds that the rating criteria pertaining to migraine headaches provide a more accurate picture of the Veteran's service-connected recurrent headache disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology).

The rating criteria for evaluating migraine headaches are set forth at 38 C.F.R. § 4.124a, Diagnostic code 8100.  The headaches are currently evaluated as 10 percent disabling, which contemplates migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

In this case, the Veteran has reported experiencing headaches once to twice weekly in warm months and once to twice monthly otherwise.  He indicated that his headaches are generally relieved by drinking water and taking Aspirin.  Occasionally, however, his headaches become so severe that he must lie down where it was dark and calm.  He reports that he has lost seven to ten days from work yearly due to his headaches.  

Although the examiner at the most recent VA medical examination in April 2014 expressly indicated that the Veteran's headaches did not produce characteristic prostrating attacks, in light of the Veteran's reports of having to lie down occasionally and having to miss, on average, 7 to 10 days of work yearly, the Board concludes that the severity and frequency of the Veteran's recurrent headaches more closely approximates the criteria for a 10 percent rating under Diagnostic Code 8100.  The preponderance of the evidence is against finding that the Veteran's recurrent headaches produce characteristic prostrating attacks occurring on average once a month, or are very frequently completely prostrating and prolonged, so as to produce severe economic adaptability.  Again, the evidence does not show, nor does the Veteran contend, that his headache disability is productive of severe economic inadaptability or that his headaches are prolonged and completely prostrating.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted under 38 C.F.R. § 3.321, but finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected recurrent headaches are inadequate.  As discussed above, the symptoms associated with the Veteran's service-connected headache disability are fully contemplated by the Rating Schedule; the Veteran reports symptoms of having to lie down and having to miss work due to his headaches.  These are contemplated by the diagnostic criteria.  The objective evidence of record does not demonstrate that the service-connected recurrent headache disability, in and of itself, produces any additional symptoms not consider or markedly interfere with employment, beyond that contemplated by the Rating Schedule.  There is also no evidence of record showing that the Veteran has been frequently hospitalized due to his service-connected headache disability.  Indeed, he has never been hospitalized for headaches, according to the available record.  

The Board has considered Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), but notes that the record contains no indication, nor has the Veteran contended, that the individual ratings assigned for his service-connected disabilities have failed to capture all of his service-connected symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected headache disability and he has not contended otherwise.  Under these circumstances, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

After carefully weighing all relevant factors set forth above, the Board finds that the record warrants the assignment of a 10 percent rating for recurrent headaches, pursuant to Diagnostic Code 8100.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for recurrent headaches, status post heat injury, under Diagnostic Code 8100, or any other applicable provision.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a cognitive disorder with memory loss, claimed as residual of heat injury, is reopened; the claim is granted to this extent only.

Entitlement to service connection for a cognitive disorder with memory loss, claimed as a residual of heat injury, is denied.

Entitlement to service connection for a seizure disorder, to include as a residual of heat injury, is denied.  

Entitlement to a rating in excess of 10 percent for recurrent headaches, status-post heat injury, is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


